Title: To James Madison from Mathew Carey, 3 April 1824
From: Carey, Mathew
To: Madison, James


        
          Dear sir,
          Phil. Apr. 3 1824
        
        I have duly recd & carefully read your favour of the 11th. ult. & confess I regret extremely the view you have taken of the situation of the Country, & the operation of the tariff Bill.
        It is not a manufacturing question. It is a national one—& all the complicated distress, which, with few exceptions, pervades the Country, arises from regarding it in the former light. Out of an absurd jealousy of Manufacturers, we encourage the industry & support the Governments of Europe, & depress the industry & exertions, & blast the hopes & happiness of our citizens. I shall give you one example, out of twenty that might be given, all of the same character. The Country is overrun with British woollen goods—& one half the woollen manufacturing establishments in Rhode Island, & a large proportion of those in Massachusetts & Pennsylvania, are closed—the proprietors, some wholly, some partly ruined—the workpeople dismissed, to find employment as they can—the children, hitherto contributing to support their parents, now become a burden to them, & devoted to idleness, & exposed to vice & crime.
        This single fact stamps in broad letters the seal of condemnation on the forehead of our policy. Cases might be multiplied through every branch of human industry.
        And why should we not impose high duties? “Because,” it is replied, “it will be taxing the many for the benefit of the few! Because we shall be imposed on by the manufacturers.” But the case of coarse Cottons—of nails—& a variety of other articles ought to have settled this question for ever, beyond the power of appeal. A lasting & valuable article of muslin is sold for half or two thirds of the former price of a worthless one of East India fabric. And Lewis Clapier, one of the first Merchants in this City in the Indian trade, has distinctly stated to me, that if the duty were now taken off altogether, the India Muslins could not compete with ours. This is an overwhelming fact, & bears down all opposite reasoning.
        I send you by this mail a new pamphlet, in which I hope I have fully proved how completely ruinous our system is to the agriculturists from the reiterated statements of the Liverpool merchants, & schd incontrovertible.
        
        Although no portion of society ought to be sacrificed for the residue, yet it wd. be some mitigation of the deep distress which the present state of things, is calculated to excite, if the agriculturists, who form above four fifths of our population, prospered by our wretched policy. But I am inclined to believe, that the Sufferings of the cotton & tobacco planters, who are the main supporters of this policy, are at present greater than those of the mass of the manufacturers.
        I am obliged to postpone the remainder of my observations till next mail. Your obt. hble servt.
        
          Mathew Carey
        
      